PER CURIAM.
The four alien Chinese, on whose behalf the ap-pellee’s'petition for habeas corpus was brought, were held in custody by the immigration commissioner at Boston. On habeas corpus the Circuit Court discharged them, because the commissioner’s only authority for holding them was a warrant issued by the Department of Commerce and Labor, under Immigration Act Feb. 20, 1907, c. 1134, 34 Stat. 898 (U. S. Comp. St. Supp. 1911, p. 499). The court regarded that act inapplicable to their case, and held them entitled to trial under the Chinese Exclusion Acts. Since the commissioner’s appeal now before us was taken, the question involved has been settled in his favor by the Supreme Court. U. S. v. Wong You, 223 U. S. 67, 32 Sup. Ct. 195, 56 L. Ed. 354. The Immigration Act of 1907 is there held applicable to Chinese aliens illegally coming to this country, notwithstanding the special acts relating to the exclusion of Chinese. The discharge was therefore erroneous.
*915The judgment of the Circuit Court is reversed, and the case remanded to the District Court, with directions to vacate the orders entered October 3, 1910, discharging Wah Gan, Moy Dep, Woy Sang, and Chin Quon, and to remand them to the custody of the commissioner